DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
2.	This communication is in response to the communication filed 12/28/2020.  Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.1.	Claims 1-20 are rejected under 35 U.S.C. § 101 because while the claims (1) are to a statutory category (i.e., process, machine, manufacture or composition of matter, the claims (2A1) recite an abstract idea (i.e., a law of nature, a natural phenomenon); (2A2) do not recite additional elements that integrate the abstract idea into a practical application; and (2B) are not directed to significantly more than the abstract idea itself.
	In regards to (1), claims 1-20 are to a statutory category. For example, independent claim 1, and similarly independent claims 8 and 15, are directed, in part, to a system, method and product (i.e., statutory categories including a process, machine, manufacture or composition of matter) for updating a clinical trial participation status based on a measure of trust dynamics by

CLAIM 1:
a memory that stores computer executable components;

a processor, operably coupled to the memory, and that executes the computer executable components stored in the memory, wherein the computer executable components comprise:

an evaluation component that determines a trust disposition value associated with a human entity by analyzing a dataset associated with interactions with the human entity using machine learning; and 

a status component that updates a participation status of the human entity regarding a clinical trial based on the trust disposition value.


CLAIM 8:

determining, by a system operatively coupled to a processor, a trust disposition value associated with a human entity by analyzing a dataset associated with interactions with the human entity using machine learning; and

updating, by the system, a participation status of the human entity regarding a clinical trial based on the trust disposition value.


CLAIM 15:

a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to:

determine a trust disposition value associated with a human entity by analyzing a dataset associated with interactions with the human entity using machine learning; and

update a participation status of the human entity regarding a clinical trial based on the trust disposition value.


*The limitations in bold cannot be reasonably and practically performed in the human mind and/or with pen and paper and are considered additional elements that are further analyzed below in subsequent steps of the 101 analysis.

In regards to (2A1), claims 1-20, as a whole, recite and are directed to an abstract idea.  More specifically, independent claims 1, 8 and 15 include one or more limitations that correspond to an abstract idea including mathematical concepts, mental processes and/or certain methods of organizing human activity. For example, independent claims 1, 8 and 15, as a whole, are directed to updating a clinical trial participation status based on a measure of trust dynamics by determining a trust disposition value associated with a human entity by analyzing a dataset associated with interactions with the human entity which includes human interactions and thus, certain methods of organizing human activity which encompasses both certain activity of a single person, certain activity that involves multiple people, and certain activity between a person and a computer. Furthermore, independent claim 1, and similarly independent claims 8 and 15, recites “determines a trust disposition value associated with a human entity by analyzing a dataset associated with interactions with the human entity which includes human interactions” and “updates a participation status of the human entity regarding a clinical trial based on the trust disposition value” which can be mental processes because these limitations can be reasonably and practically performed in the human mind and/or with pen and paper using observation, evaluation, judgment and/or opinion. The dependent claims include all of the limitations of their respective independent claims and thus are directed to the same abstract idea identified for independent claims 1, 8 and 15 but further describe the elements and/or recite field of use limitations. Therefore, the dependent claims are also directed to an abstract idea for similar reasons given above.
In regards to (2A2), the claims do not recite additional elements that integrate the abstract idea into a practical application. The claims additional elements (i.e., identified above) do not integrate the abstract idea into a practical application because the additional elements merely add insignificant extra-solution activity to the abstract idea; merely link the use of the judicial exception to a particular technological environment or field of use; and/or simply append technologies and functions, specified at a high level of generality, to the abstract idea (i.e., the additional elements do not amount to more than a recitation of the words “apply it” (or an equivalent) or are more than mere instructions to implement an abstract idea or other exception on a computer). For example, the additional elements do not recite improvements to the functioning of a computer, or to any other technology or technical field—the additional elements merely recite general purpose computer technology; the additional elements do not recite applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition—there is no actual administration of a particular treatment; the additional elements do not recite applying the judicial exception with, or by use of, a particular machine—the additional elements merely recite general purpose computer technology; the additional elements do not recite limitations effecting a transformation or reduction of a particular article to a different state or thing—the additional elements do not recite transformation such as a rubber mold process; the additional elements do not recite applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment—the additional elements merely leverage general purpose computer technology to link the abstract idea to a technological environment.
In regards to (2B), the claims, individually, as a whole and in combination with one another, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of (A) a generic computer structure(s) that serves to perform computer functions that serve to merely link the abstract idea to a particular technological environment (i.e., computers); and/or (B) functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. For example, the claims recite a memory that stores computer executable components, a processor operably coupled to the memory, an evaluation component, machine learning, a status component,  a data analysis component, an artificial intelligence system, a computer program product, storage medium, etc. which are merely well-known general purpose computers, components and/or technologies that receive, transmit, store, display, generate and otherwise process information which are akin to functions that courts consider well-understood, routine, and conventional activities previously known to the pertinent industry, such as, performing repetitive calculations; receiving or transmitting data over a network; electronic recordkeeping; retrieving and storing information in memory; and sorting information (See, for example, MPEP § 2106). Moreover, paragraphs [0032]-[0034] of applicant's specification (US 2021/0118531) recites that the system/method is implemented using personal computers, desktop computers, laptop computers, cellular telephones (e.g., smart phones), computerized tablets (e.g., comprising a processor), smart watches, keyboards, touch screens, mice, a combination thereof, and/or the like, which are well-known general purpose or generic-type computers. 
More specifically, the use of generic computer components at a high level of generality to process information through an unspecified computer/processor does not impose any meaningful limit on the computer implementation of the abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
Therefore, the claims are not patent-eligible under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.1.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pruit et al. (US 2014/0316793), in view of Zahlmann et al. (US 2008/0059241), and in view of Tidor (US 2018/0039763).

CLAIM 1
Pruit teaches a system (Pruit: abstract), comprising:
a memory that stores computer executable components (Pruit: abstract; ¶¶ [0042] “embodied on a computer with a processor and memory”, [0089] “memory 303 which operate to execute instructions”; FIGS. 1, 12); 
a processor, operably coupled to the memory, and that executes the computer executable components stored in the memory (Pruit: abstract; ¶¶ [0089] “a computer/server system 300 upon which an embodiment of the inventive methodology may be implemented. The system 300 includes a computer/server platform 301 including a processor 302 and memory 303 which operate to execute instructions”; FIGS. 1, 12), wherein the computer executable components comprise:
an evaluation component that determines a trust disposition value associated with a human entity by analyzing a dataset associated with interactions with the human entity (Pruit: abstract; ¶¶ [0019] “recruits patients for participation in the clinical trials, and obtains patient profile information to match patients with appropriate clinical trials based on compatibility and compliance measurements”, [0045]-[0046] The system builds trust between the candidate/patient and clinical trial that is part of the patient profile information used to generate scores to manage participation., [0074]-[0077]; FIGS. 2-25; Examiner considers the scores, namely, the compliance score to be a trust disposition value under a broad and reasonable interpretation.); and 
a status component that updates a status of the human entity regarding a clinical trial based on the trust disposition value (Pruit: abstract; ¶¶ [0074]; FIGS. 1-28).

Pruit does not appear to explicitly teach the following:
a participation status of an entity; and
using machine learning.

Zahlmann, however, teaches the following:
a participation status of an entity (Zahlmann: abstract; ¶¶ [0021] “data indicating, status of a patient in a clinical trial, indicating if the patient is actively participating in [t]he trial or if the patient is no longer participating in the trial”, [0026] “information associating a clinical trial with patient identifiers, healthcare worker identifiers, an indicator of individual status of a patient in the clinical trial”; FIGS. 1-5).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the interface between clinical and research information systems, as taught by Zahlmann, with the systems and methods for recruiting and matching patients for clinical trials, as taught by Pruit, with the motivation of providing a more easy to use and integrated clinical trial information system (Zahlmann: ¶¶ [0002]-[0006]).

Pruit and Zahlmann do not appear to explicitly teach the following:
machine learning.

Tidor, however, teaches the following:
machine learning (Tidor: abstract; ¶¶ [0023] The system uses machine learning technology to manage clinical trials.; FIGS. 1-5F).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the artificial intelligence system for use in conducting clinical trials, as taught by Tidor, with the interface between clinical and research information systems, as taught by Zahlmann, with the systems and methods for recruiting and matching patients for clinical trials, as taught by Pruit, with the motivation of facilitating clinical trials (Tidor: ¶¶ [0002]-[0008]).

CLAIM 2
Pruit teaches the system of claim 1, further comprising: a data analysis component that generates the dataset that comprises a plurality of features extracted from the interactions with the human entity (Pruit: abstract; ¶¶ [0042]-[0043]; FIGS. 1-28).

CLAIM 3
Pruit teaches the system of claim 2, wherein the plurality of features comprise features selected from a group consisting of a debtor, a creditor, an antecedent, and a consequent (Pruit: abstract; ¶¶ [0050]-[0052]; FIGS. 1-28).

CLAIM 4
Pruit teaches the system of claim 2, wherein at least one of the interactions relates to a commitment involving the human entity with respect to at least one medical related experience of the human entity, and wherein the plurality of features delineates whether the commitment was fulfilled (Pruit: abstract; ¶¶ [0074]-[0077]; FIGS. 1-28).

CLAIM 5
Pruit teaches the system of claim 1, wherein at least some of the interactions are between the human entity and a system (Pruit: abstract; ¶¶ [0019]-[0020]; FIGS. 1-28).
Pruit and Zahlmann do not appear to teach an artificial intelligence system.
Tidor, however, teaches an artificial intelligence system (Tidor: abstract; ¶¶ [0023] The system uses AI technology to manage clinical trials.; FIGS. 1-5F).
The motivation to include the teachings of Tidor with the teachings of Pruit and Zahlmann is the same as that of claim 1 above and is incorporated herein.

CLAIM 6
Pruit teaches the system of claim 1, wherein the status component updates the participation status further based on an expected enrichment contribution of the human entity that is selected from a group consisting of a decrease in heterogeneity amongst a population studied by the clinical trial, a prognostic enrichment of the clinical trial, and a predictive enrichment of the clinical trial (Pruit: abstract; ¶¶ [0070]-[0073]; FIGS. 1-28).

CLAIM 7
Pruit teaches the system of claim 1, wherein the clinical trial studies an effect of a chemical compound on a group of human entities (Pruit: abstract; ¶¶ [0050] “type of drug”; FIGS. 1-28).

CLAIMS 8-14
Claims 8-14 repeat substantially the same limitations as those in claims 1-7. As such, claims 8-14 are rejected for substantially the same reasons given for claims 1-7 and are incorporated herein.

CLAIMS 15-20
Claims 15-20 repeat substantially the same limitations as those in claims 1-6. As such, claims 15-20 are rejected for substantially the same reasons given for claims 1-6 and are incorporated herein.

Relevant Non-Cited Prior Art
5.	The following discovered prior art was not cited in this rejection but may be relevant: 
McAlindon et al. (US 7251609) – Method for Conducting Clinical Trials Over the Internet
Levitt et al. (US 2012/0316898) – Scalable Determination of Probable Patient Eligibility for Clinical Trials

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TOMASZEWSKI whose telephone number is (313)446-4863. The examiner can normally be reached M-F 5:30 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686